 

LODGED
RECEIVED

February 11, 2021

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

FILED

 

 

WD/WA: 3:21-MJ-5036-DWC

AO 442 (Rev. 01/09) Arrest Warrant

 

 

 

UNITED STATES DISTRICT COURT (2

for the

District of Columbia

 

United States of America , Case: 1:21-cr-00091
Taylor James Johnatakis ) Assigned To : Lamberth, Royce C.
) Assign. Date : 02/05/2021
_ ) Description: INDICTMENT (B)
Defendant
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Taylor James Johnatakis ’
who is accused of an offense or violation based on the following document filed with the court:

B Indictment O Superseding Indictment O Information © Superseding Information © Complaint
O Probation Violation Petition O Supervised Release Violation Petition | QO Violation Notice O Order of the Court

This offense is briefly described as follows:
18 U.S.C. §§ 1512(c)(2), 2 - Obstruction of an Official Proceeding; 18 U.S.C. § 111(a)(1) - Assaulting, Resisting, or
Impeding Certain Officers; 18 U.S.C. § 231(a)(3) - Civil Disorder; 18 U.S.C. § 1752(a)(1) - Entering and Remaining ina
Restricted Building or Grounds; 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or
Grounds; 18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings; 40 U.S.C. § 5104(e)(2)(F) -

Act of Physical Violence in the Capitol Grounds or Buildings.
Digitally signed by G. Michael
i whe Harvey
? i Date: 2021.02.05 16:15:25 -05'00°

Issuing officer's signature

Date: 02/05/2021

 

City and state: _ Washington, D.C. ___G. Michael Harvey, U.S. Magistrate Judge
Printed name and title

 

 

Return

 

This warrant was received on (date) Zz US CAU , and the person was arrested on (date) L-ll-i4tl
at (city and state) a 4 WN faa, A t

J
Date: €1li-Z0o — A<Hizenf fie” {

~ Arresting officer's signature

oan 1 o WN) HAN, PBL

Printed name and title
L/

 

 

 
